MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                             FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                               Aug 24 2020, 9:19 am

court except for the purpose of establishing                                                 CLERK
                                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                                     Court of Appeals
                                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                        Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                       Attorney General of Indiana
Madison, Indiana
                                                          David E. Corey
                                                          Deputy Attorney General

                                                          Samuel J. Sendrow
                                                          Certified Legal Intern
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          August 24, 2020
of the Parent-Child Relationship                          Court of Appeals Case No.
of: K.D-C., Kag.D., Kan.D.,                               20A-JT-633
Kai.D., Ko.D. (Minor Children);                           Appeal from the Jennings Circuit
H.C. (Mother) and B.D.                                    Court
(Father),                                                 The Honorable Jon W. Webster,
                                                          Judge
Appellants-Respondents,
                                                          Trial Court Cause Nos.
        v.                                                40C01-1909-JT-37
                                                          40C01-1909-JT-38
                                                          40C01-1909-JT-39
Indiana Department of Child                               40C01-1909-JT-40
Services,                                                 40C01-1909-JT-41




Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020          Page 1 of 18
      Appellee-Plaintiff.




      Najam, Judge.


                                        Statement of the Case
[1]   H.C. (“Mother”) and B.D. (“Father”) (collectively, “Parents”) appeal the

      juvenile court’s termination of their parental rights over their minor children:

      K.D.-C., born September 11, 2011; Kag.D., born November 29, 2012; Kan.D.,

      born May 30, 2014; Kai.D., born June 9, 2015; and Ko.D., born August 6, 2016

      (collectively, the “Children”). Parents raise one issue for our review, namely

      whether the juvenile court clearly erred when it terminated their parental rights.

      We affirm.


                                  Facts and Procedural History
[2]   Mother gave birth to Parents’ sixth child, A.C., on September 28, 2017. A.C.

      was born prematurely, and she had “a chronic lung issue,” which caused her to

      remain in the hospital for several months following her birth. Tr. at 51. In

      January 2018, the Indiana Department of Child Services (“DCS”) received

      reports that Parents were not visiting A.C. in the hospital and that volunteers

      would have to hold A.C. because she received “such little stimulation.” Id. at

      215. DCS also received information that, when Mother would visit A.C.,



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 2 of 18
      “there was a smell of odors,” including animal feces and animal urine. Id. at

      51.


[3]   Due to A.C.’s health issues, the hospital would not release her to Parents’ care

      without a home check. Parents did not cooperate, so DCS filed a motion to

      compel Parents to allow DCS to visit the home, which motion the juvenile

      court granted. DCS Family Case Manager (“FCM”) Johnna Badger and law

      enforcement officers then visited Parents’ home, where they resided with the

      Children. FCM Badger had “concerns” about the home environment because

      there was “animal feces throughout the home, including on the walls” and

      because there was a smell of ammonia that was so strong that officers and DCS

      employees “had to step out of the home a couple times.” Id. at 52. FCM

      Badger also noticed a “mold buildup” in the bathroom and a lack of food in the

      house. Id. When FCM Badger spoke to Mother about the condition of the

      home, Mother “reported that she felt that the home was sanitary” and that she

      “cleaned daily.” Id. at 53.


[4]   Due to the condition of the home, FCM Badger removed the Children from the

      home. 1 FCM Badger and other DCS employees then began to clean off the

      Children because they had animal feces on their feet. Once the Children were

      clean, DCS employees noticed bruising on the Children. Accordingly, FCM




      1
        It is not clear from the record when A.C. was released from the hospital or whether she was initially
      released into Parents’ care. However, the record indicates that A.C. was ultimately placed in foster care.
      A.C. died during the underlying CHINS proceedings while in foster care.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020                    Page 3 of 18
      Badger took the Children to the hospital to be evaluated. Medical professionals

      believed that the bruising was “abnormal,” and there was a “concern” that the

      bruises were “inflicted.” Id. at 60. Two of the older children later made

      statements indicating that Parents had injured them.


[5]   On March 7, DCS filed petitions alleging that the Children were Children in

      Need of Services (“CHINS”) based on the condition of the home and the

      violence toward the Children. The juvenile court then held a hearing at which

      Parents admitted the allegations in the CHINS petitions. Accordingly, the

      court adjudicated the Children to be CHINS. Thereafter, the court entered its

      dispositional decree and ordered Parents to participate in services.


[6]   On September 11, 2019, DCS filed petitions to termination Parents’ parental

      rights over the Children. Following a fact-finding hearing, the juvenile court

      entered the following findings and conclusions:


              There is a reasonable probability that the conditions that resulted
              in the [C]hildren’s removal or the reasons for placement outside
              the [P]arents’ home will not be remedied, and that the
              continuation of the parent-child relationship[s] poses a threat to
              the well-being of the [C]hildren, because:


                                                     * * *


              8. On or about January 18, 2018, [DCS] received a report
              alleging that [A.C.] (younger sibling of [the Children]) was the
              victim of child abuse or neglect with both [P]arents as the
              perpetrators. Specifically, it was alleged that [A.C.], an infant,
              had been in the hospital since birth (September 28, 2017) due to
              severe medical needs. The hospital had concerns that they were
      Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 4 of 18
        unable to contact Parents and were unable to release [A.C.] until
        a home check could be completed. Additional concerns included
        hospital staff noting a strong odor on the items and clothing
        [P]arents brought in from home.


                                               * * *


        11. On March 2, 2018, [FCM] Badger visited the home with
        [FCM] Tonya Luviano and law enforcement personnel to
        execute the Motion to Compel.


        12. Upon entering the home, FCM[] Badger observed the home
        to be filthy. Specifically, she observed feces throughout the
        home, trash, and a puzzling lack of furniture for a family of eight.
        A toilet was filled with human feces, apparently not flushed in
        weeks. She described the smell of the home to be one of animal
        urine, an odor so strong that she and the grown men from law
        enforcement had to repeatedly excuse themselves to step outside
        to catch their breath. Father later testified that he had not
        noticed a smell at all at this time.


                                               * * *


        14. When questioned about the home conditions on March 2,
        2018, Mother stated that she cleaned and sanitized the home
        daily and did not see any concerns. Mother testified on
        November 19, 2019 that she still did not understand why DCS
        had gotten involved due to concerns over home conditions. She
        testified that they were “handling things on their own.”


                                               * * *


        19. Shortly after the detention, DCS learned of additional
        allegations of physical abuse against the [C]hildren. Some of the

Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 5 of 18
        children were brought to Riley to have their bruising examined,
        and Riley physicians determined that the bruising was abnormal
        and suspicious, likely inflicted. [K.D.-C.] and [Kag.D.] also
        made corroborating statements that they had been injured by
        their parents. . . .


        20. In March of 2018, [P]arents were referred for home-based
        case work through National Youth Advocate Program
        (“NYAP”), a referral which remains active at today’s date.


                                               * * *


        28. It should be noted that the family has extensive DCS history
        prior to the current case. Parents have had five different
        substantiations of child abuse and/or neglect in the last five years
        in Indiana beginning in 2014. Many were for similar issues of
        home conditions and hygiene of the children. It is clear that the
        issues leading to the current removal of the children were not
        isolated, but rather a chronic pattern of severe neglect.


                                               * * *


        34. On September 6, 2018 the Court issued a dispositional order
        wherein [P]arents were ordered to participate in services. In
        pertinent part, [P]arents were ordered to maintain suitable safe,
        and stable housing; to keep the family residence in a manner that
        is structurally sound, sanitary, clean, free from clutter, and safe
        for the [C]hildren; to enroll in any programs recommended by
        the team and participate in those programs; to secure and
        maintain a legal and stable source of income; and to demonstrate
        an ability to appropriately parent and supervise the [C]hildren.


        35. Both parents were recommended for Mental Health
        Assessments. Both parents completed this assessment at Adult

Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 6 of 18
        and Child Mental Health Center, Inc. on September 18,
        2018. . . .


        36. Parents were referred for individual therapy at Adult &
        Child. Mother completed an intake in September of 2018. She
        completed three therapy sessions in October of 2018. Father
        completed an intake in September of 2018 but never attended a
        single therapy session.


                                               * * *


        39. FCM [Emily] Ooms visited the [P]arents in their new
        apartment in Indianapolis for the first time on December 10,
        2018. Parents had left the filthy home in North Vernon where
        the [C]hildren were removed from and moved to Indianapolis
        several months after removal. At that home visit, FCM Ooms
        noted no concerns other than a conspicuous lack of furniture.
        This is a concern that was echoed by other witnesses including
        visit supervisors and Guardian ad Litem (“GAL”) Jesseka
        Gibson—that the parents had hardly any furniture in the home
        and only had one bed for the five children. The [P]arents do
        have multiple expensive looking gaming systems in the home.


                                               * * *


        41. Father was referred and court ordered to complete Anger
        Management due to the violence in the home disclosed by the
        [C]hildren. In June of 2019, Father completed an intake for the
        Anger Management program at Life Recovery Associates LLC.
        The recommendations were for Father to complete a 26-week
        program. Father attended 4 out of 26 scheduled sessions. He
        was discharged as unsuccessful from the program, though he
        could restart the curriculum at any time. He has not done so,
        despite testifying that he had learned some valuable information
        from the few sessions he did attend. Father testified that he does

Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 7 of 18
        not believe he needs any domestic violence services despite the
        statements of his children that they had been physically abused
        by him.


        42. FCM Ooms visited the [P]arents’ home on July 19, 2019 to
        inspect the home conditions. She noted concerns such as an
        extremely foul odor in the home that smelled like cat urine, dirty
        dishes and food that had been sitting out for days from the
        [C]hildren’s last visit, a litter box full of cat feces, and black mold
        in the toilet.


        43. On October 16, 2019, FCM Ooms visited the home
        again. . . . The odor in the home had improved, which FCM
        Ooms learned was not because [P]arents had done anything
        proactive to address it, but rather because one of the cats had run
        away. Many of the other concerns were still present, such as
        dirty dishes and old food sitting out and the continued issue of
        black mold in the toilets.


                                               * * *


        45. Almost two years into this case, [P]arents are still unable to
        address the simplest concerns of keeping a home sanitary for
        children, such as cleaning toilets periodically and addressing foul
        odors.


                                               * * *


        50. In the year and a half that this case has been open, Mother
        has attended three therapy sessions and Father has attended zero
        therapy sessions, despite two assessments indicating that therapy
        was very important for the [P]arents and despite the repeated
        urging of both DCS and GAL Gibson. Neither parent has been
        discharged successfully from any mental health services.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 8 of 18
                                               * * *


        55. Multiple witnesses expressed concern regarding home
        conditions at visitations with the [C]hildren. The home is not
        consistently safe and sanitary.


                                               * * *


        58. Visit supervisors testified that the conditions in the home
        where visits were taking place were also concerning. Specifically,
        the bathroom is not clean, there are often old dirty dishes out
        from the previous visit, there is a strong odor in the home of both
        cat urine and body odor, and there is not sufficient furniture in
        the home for the [C]hildren.


                                               * * *


        62. At one visit, Father injured [K.D.-C.] by twisting his arm,
        causing [K.D.-C.] to require medical treatment for a sprain. This
        presents a major concern as one of the main issues in this case
        was the physical abuse endured by the [C]hildren prior to
        removal. If Father injures children in a fully supervised visit[], it
        is alarming to consider what might happen behind closed doors if
        these children were to return to [P]arents’ care.


                                               * * *


        65. Rachel Otto, visit supervisor, testified similarly that she was
        never able to recommend that visits transition to unsupervised.
        In fact, she requested a decrease in visitation time due to the
        negative impact visits were having on the [C]hildren.


                                               * * *


Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 9 of 18
        84. The two fundamental issues at the beginning of this case
        were the conditions of the home/instability and the physical
        abuse endured by the [C]hildren. Neither parent has made any
        meaningful progress in addressing either of these issues. Parents’
        home still shows major concerns regarding its cleanliness, and
        that is without five presumably messy young children residing
        there. Major parenting concerns have been observed at
        supervised visits that have not improved. Parents have utterly
        failed to address their underlying mental health concerns and
        parenting deficits, impairing their ability to safely and
        appropriately parent their children.


        85. It is unlikely that the conditions that led to the removal of the
        [C]hildren from their [P]arents’ care will be remedied.


                                               * * *


        94. The [C]hildren are placed with Mother’s cousin and his
        fiancé[e]. All five children are placed together, an impressive feat
        for such a large group of siblings. The relative placements are
        also licensed foster parents who have received training in
        providing care to victims of abuse and neglect like these children.
        The [C]hildren are thriving in their current placement. DCS has
        no concerns about the relatives’ ability to take care of the
        [C]hildren. The relative testified that he and his fiancé[e] intend
        to adopt the [C]hildren if parental rights are terminated.


                                               * * *


        Termination is in the best interests of the children in that:


        1. Johanna Maulin, therapist with NYAP testified that she sees
        [Kan.D.] for therapy weekly. Ms. Maulin testified that [Kan.D.]
        has issues with expressing emotions, night terrors, and having

Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 10 of 18
        accidents in her pants at school, but that these issues have greatly
        improved the longer [Kan.D.] has been experiencing stability
        with her current relative placement. She observes that [Kan.D.]
        is extremely well-bonded with her foster parents and that she is
        safe and secure in that setting.


        2. [Kan.D.] and the other four children have thrived in the care
        of their relative as, for perhaps the first time in their young lives,
        the [C]hildren are in a safe, stable, and structured home.


                                               * * *


        7. Neither parent has made any notable improvements in
        parenting skills either, despite almost two years of fully
        supervised visits that included education and feedback on their
        significant parenting deficits.


        8. Parents are overall not receptive to making any changes
        because they do not believe that they have done anything wrong
        in the first place.


        9. Parents’ behavior in this case can be summarized in a single
        word: unmotivated. Parents exhibit no level of urgency in
        participating in any concrete activity that would get them closer
        to reunifying with their children. Parents have apparently
        inexhaustible amounts of excuses for their lack of compliance. It
        is unlikely that this behavior will be remedied.


        10. Comparing the photographs of the [C]hildren at the time of
        removal (Exhibits 13-28) with the photographs included on
        GAL’s Termination Report speaks volumes as to the horrible
        physical condition of the [C]hildren at that time and the
        improvements made since then. Evidence would indicate that



Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 11 of 18
              similar improvements have been made in the [C]hildren’s
              emotional states.


              11. Parents have not enhanced their ability to safely and
              appropriately parent their children.


              12. GAL Gibson and FCM Ooms do not believe it would be in
              the [C]hildren’s best interest to give [P]arents more time to
              complete services and attempt to reunify with their children.


      Appellant’s App. Vol. II at 138-152 (emphases in original). The trial court also

      concluded that DCS has a satisfactory plan for the care and treatment of the

      Children. Accordingly, the court terminated Parents’ parental rights. This

      appeal ensued.


                                     Discussion and Decision
[7]   Parents contends that the trial court erred when it terminated their parental

      rights over the Children. We begin our review of this appeal by acknowledging

      that “[t]he traditional right of parents to establish a home and raise their

      children is protected by the Fourteenth Amendment of the United States

      Constitution.” Bailey v. Tippecanoe Div. of Fam. & Child. (In re M.B.), 666 N.E.2d

      73, 76 (Ind. Ct. App. 1996), trans. denied. However, a trial court must

      subordinate the interests of the parents to those of the child when evaluating the

      circumstances surrounding a termination. Schultz v. Porter Cty. Off. of Fam. &

      Child. (In re K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a

      parent-child relationship is proper where a child’s emotional and physical

      development is threatened. Id. Although the right to raise one’s own child

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 12 of 18
      should not be terminated solely because there is a better home available for the

      child, parental rights may be terminated when a parent is unable or unwilling to

      meet his or her parental responsibilities. Id. at 836.


[8]   Before an involuntary termination of parental rights can occur in Indiana, DCS

      is required to allege and prove:


              (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the
                       conditions that resulted in the child’s removal or the
                       reasons for placement outside the home of the
                       parents will not be remedied.

                       (ii) There is a reasonable probability that the
                       continuation of the parent-child relationship poses a
                       threat to the well-being of the child.

                                                      ***

              (C) that termination is in the best interests of the child; and

              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2) (2020). DCS’s “burden of proof in termination of

      parental rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind.

      Dep’t of Child Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting

      I.C. § 31-37-14-2).


[9]   When reviewing a termination of parental rights, we will not reweigh the

      evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Off. of
      Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 13 of 18
       Fam. & Child. (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Off. of Fam. & Child. (In re L.S.), 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied.


[10]   Here, in terminating Parents’ parental rights, the trial court entered specific

       findings of fact and conclusions thereon. In general, when a trial court’s

       judgment contains special findings and conclusions, we apply a two-tiered

       standard of review. Bester v. Lake Cty. Off. of Fam. & Child., 839 N.E.2d 143, 147

       (Ind. 2005). First, we determine whether the evidence supports the findings

       and, second, we determine whether the findings support the judgment. Id.

       However, here, Parents do not specifically challenge any of the trial court’s

       findings. As such, we must simply determine whether the unchallenged

       findings support the court’s judgment. See J.M. v. Ind. Dep’t of Child Servs. (In re

       A.M.), 121 N.E.3d 556, 562 (Ind. Ct. App. 2019).


[11]   On appeal, Parents contend that the trial court clearly erred when it concluded

       that the conditions that resulted in the Children’s removal from their care will

       not be remedied and that termination of the parent-child relationships is in the

       Children’s best interests. We address each argument in turn.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 14 of 18
                               Reasons for Removal from Parents’ Home

[12]   Parents first contend that the trial court erred when it concluded that the

       conditions that resulted in the Children’s removal from their care will not be

       remedied. However, in addition to concluding that there is a reasonable

       probability that the conditions that resulted in the Children’s removal will not

       be remedied, the court also concluded “that continuation of the parent-child

       relationship[s] poses a threat to the well-being of the [C]hildren[.]” Appellant’s

       App. Vol. II at 138. But Parents do not challenge that conclusion. Because

       Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, Parents’

       failure to challenge the second prong means that they have waived our review

       of the sufficiency of the findings to support the court’s conclusion on either

       prong.


[13]   Waiver notwithstanding, the trial court’s findings support its conclusion that

       the conditions that resulted in the Children’s removal and the reasons for

       placement outside of Parent’s home will not be remedied. To determine

       whether there is a reasonable probability that the reasons for the Children’s

       removal will not be remedied, the trial court should judge a parent’s fitness to

       care for the Children at the time of the termination hearing, taking into

       consideration evidence of changed conditions. See E.M. v. Ind. Dep’t of Child

       Servs. (In re E.M.), 4 N.E.3d 636, 643 (Ind. 2014). However, the court must also

       “evaluate the parent’s habitual patterns of conduct to determine the probability

       of future neglect or deprivation of the child.” Moore v. Jasper Cty. Dep’t of Child

       Servs., 894 N.E.2d 218, 226 (Ind. Ct. App. 2008) (quotations and citations

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 15 of 18
       omitted). Pursuant to this rule, courts have properly considered evidence of a

       parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment. Id.

       Moreover, DCS is not required to rule out all possibilities of change; rather, it

       need establish only that there is a reasonable probability the parent’s behavior

       will not change. Id.


[14]   Here, the trial court found, and Parents do not dispute, that DCS removed the

       Children because the home was “filthy.” Appellant’s App. Vol. II at 139.

       Indeed, there was animal feces “throughout the home”; a toilet “was filled with

       human feces, apparently not flushed in weeks”; and there was a smell of animal

       urine so strong that grown men had to repeatedly excuse themselves to step

       outside. Id. The trial court also found that, following the removal of the

       Children, DCS observed bruising on some of the Children and that two of the

       Children “made corroborating statements that they had been injured by”

       Parents. Id. at 140. Accordingly, the court found that the “two fundamental

       issues” in this case were the conditions of the home and the physical abuse of

       the Children by Parents.


[15]   However, the court also found that Parents have not “made any meaningful

       progress in addressing either of these issues.” Id. at 149. Specifically, the court

       found that, almost two years into the case, the home “still shows major

       concerns regarding its cleanliness” and that “[m]ajor parenting concerns have

       been observed at supervised visits that have not improved.” Id. Further, the

       court found that Parents have not completed any service and that they have

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 16 of 18
       “utterly failed to address their underlying mental health concerns and parenting

       deficits, impairing their ability to safely and appropriately parent their

       children.” Id. The court’s undisputed findings, coupled with the court’s

       findings regarding Parents’ five prior substantiations for “similar issues of home

       hygiene” dating back to 2014, support the trial court’s conclusion that the

       reasons for the Children’s removal from Parents’ care will not be remedied.


                                                  Best Interests

[16]   Parents also contend that the trial court erred when it concluded that the

       termination of the parent-child relationships was in the Children’s best interests.

       In determining what is in a child’s best interests, a juvenile court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. A.S. v. Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 223 (Ind.

       Ct. App. 2010). A parent’s historical inability to provide “adequate housing,

       stability, and supervision,” in addition to the parent’s current inability to do so,

       supports finding termination of parental rights is in the best interests of the

       child. Id.


[17]   As the trial court’s undisputed findings demonstrate, Parents have not shown

       that they are capable of parenting the Children. Other than their compliance

       with visitation, Parents did not complete their court-ordered services to address

       the housing and violence issues. Indeed, the court found that Parents have not

       “made any notable improvements in parenting skills, despite almost two years

       of fully supervised visits that included education and feedback on their

       significant parenting deficits.” Id. at 151. The court also found that all of the
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 17 of 18
       Children are placed in one foster home, which is a pre-adoptive home, and that

       they are thriving. And the court found that GAL Gibson and FCM Ooms “do

       not believe it would in the [C]hildren’s best interest to give [P]arents more time

       to complete services and attempt to reunify with their children.” Id. at 152.

       Those findings support the court’s conclusion that termination of the parent-

       child relationships is the Children’s best interests. We therefore affirm the

       termination of Parents’ parental rights over the Children.


[18]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-633 | August 24, 2020   Page 18 of 18